DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed March 31, 2021 has been entered.  Claims 21-32 remain pending in the application.  Applicant’s amendments to the Specification and Drawings have overcome each and every objection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 23, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daly, DE102009035824A1 (hereinafter Daly).
Regarding Claim 21, Daly teaches a door-carriable portion (2), for a door stop (1), to be carried by a door; the door-carriable portion being magnetically co-operable with a floor-carriable portion (4) to lift an engaging member (3) of the floor-carriable portion as the door is moved in a direction; the door-carriable portion including an inclined portion (Fig 1) configured 
Regarding claim 22, Daly teaches the door-carriable portion of claim 21 including a member (2) defining the inclined portion and the stop portion.
Regarding claim 23, Daly teaches the door-carriable portion of claim 21 wherein the inclined portion (Fig 1) is curved so as to vary a speed at which the engaging member is driven relative to a speed of the door.

    PNG
    media_image1.png
    237
    507
    media_image1.png
    Greyscale

Annotated Figure 1 excerpt - Daly
Regarding claim 24, Daly teaches the door-carriable portion of claim 21 wherein the inclined portion is a rear of a recess (16) for receiving an end of the engaging member.
Regarding claim 27, Daly teaches a door stop including a floor-carriable portion; and a door-carriable portion magnetically co-operable with the floor-carriable portion to lift an engaging member of the floor-carriable portion as the door is moved in a direction; the door-carriable portion including an inclined portion configured to bear against and downwardly drive the engaging member, as the door is moved in the direction, to bring the door to a soft stop; .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of Idong Myeong, KR20-2012-0005647 (hereinafter Idong).
Regarding claim 26, Daly teaches the door-carriable portion of claim 21.  
While Daly teaches a magnet on the bottom of the door and a striker plate fastenable to the bottom of the door, Daly does not explicitly teach a magnet receivable within a drilled cylindrical hole opening from a bottom of the door; and a striker plate having screw holes by which it is fastenable to the bottom of the door to at least partly span the opening to retain the magnet.
Idong teaches a magnet (11) receivable within a drilled cylindrical hole opening from a bottom of the door (Fig 7); and a striker plate (10) having screw holes (12) by which it is fastenable to the bottom of the door to at least partly span the opening to retain the magnet such that Idong teaches a magnet receivable within a drilled cylindrical hole opening from a bottom of the door; and a striker plate having screw 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly’s striker plate to simplify its construction and move the magnet inside the door.  Doing so decreases the number of  product components, reducing product complexity and cost resulting in increased ease of installation.
Regarding claim 28, Daly teaches the stop of claim 27.
While Daly does teach a floor-carriable portion including a floor-contacting member having a body, for insertion into a hole in the floor, Daly does not explicitly teach wherein the floor-carriable portion includes a floor-contacting member having a body, for insertion into a hole in the floor, and a portion projecting outwardly from an end of the body to sit atop the floor.
Idong teaches wherein the floor-carriable portion includes a floor-contacting member having a body (20, Fig 6), for insertion into a hole in the floor, and a portion projecting outwardly from an end of the body (23) to sit atop the floor such that Idong teaches he stop of claim 27 wherein the floor-carriable portion includes a floor- contacting member having a body, for insertion into a hole in the floor, and a portion projecting outwardly from an end of the body to sit atop the floor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly’s sleeve to include Idong’s annular flange.  Doing so simplify sleeve installation by pressing the sleeve into the hole until the flange is touching the floor.  
Regarding claim 29, Daly in view of Idong teaches the stop of claim 28 wherein the portion projecting outwardly from an end of the body is an annular flange (Fig 6).
Regarding claim 30, Daly in view of Idong teaches the stop of claim 29 wherein the portion projecting outwardly from an end of the body has a top and an outer periphery, and the top slopes downwardly towards the outer periphery (Fig 6).
Regarding claim 31, Daly in view of Idong teaches the stop of claim 28. 
While Daly in view of Idong teaches a low profile floor-contacting member, Daly in view of Idong does not explicitly teach wherein the floor-contacting member is dimensioned to project no more than 3 mm above the floor.
Idong teaches it is common in the art to make the floor-contacting members which do not restrict passage such that It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the floor-contacting member to project no more than 3mm above the floor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 and Aller, in re, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of Schwab, EP2154319A2 (hereinafter Schwab).
Regarding claim 25, Daly teaches the door-carriable portion of claim 21. 
While Daly teaches an inclined portion for receiving an end of the engaging member, Daly does not explicitly teach wherein the inclined portion is a rear of an at least approximately spherical recess for receiving an end of the engaging member.
Schwab teaches a door-carriable portion (3) wherein the inclined portion (11) is a rear of an at least approximately spherical recess for receiving an end of the engaging 

    PNG
    media_image2.png
    249
    868
    media_image2.png
    Greyscale

Annotated Figs 1, 2 excerpt - Schwab
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly’s striker plate with the shape of Schwab’s to better catch the engaging member.  Doing so would improve the door-carriable portion’s ability to handle a strongly slammed door.   
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of Freeman, US 4,995,655 (hereinafter Freeman).
Regarding claim 32, Daly teaches the stop of claim 27.
While Daly does teach the engaging member includes a rigid body, Daly does not explicitly teach wherein the engaging member includes a rigid body and a compliant top. 
Freeman teaches wherein the engaging member includes a rigid body (22,23,24) and a compliant top (26) such that Freeman teaches wherein the engaging member includes a rigid body and a compliant top.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly’s rigid member to have an impact absorbing and sound deadening top or sleeve.  Doing so would improve the acoustic performance and customer satisfaction of the door stop.  
Response to Arguments
Applicant's arguments filed March 31, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Daly is not “configured to bear against and downwardly drive the engaging member”, the inclined portion of Daly’s door-carriable portion is capable of performing the claimed functions without modification to the device/structure.  Daly’s inclined portion can bear against the engaging member and downwardly drive the engaging member by resisting the upward movement of the engaging member caused by the engaging member’s attraction to the magnetic co-operable door-carriable portion.  This downward drive is against the magnetic force and is independent of the slope of the door-carriable portion.   Daly’s door-carriable portion is similarly structured to the instant invention alternate embodiment shown in Figures 5 and 6.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., downwardly inclined rear face 19R) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675